*40Suggestion for rehearing in banc of an appeal of a judgment of the District Court for the Southern District of New York (Vincent L. Broderick, Judge) dismissing a complaint of state prisoners alleging denial of voting rights. Panel remanded, and denied petition for rehearing, Baker v. Cuomo, 58 F.3d 814 (2d Cir.1995). Rehearing in banc ordered.
PER CURIAM:
The Court orders a rehearing in banc, limited to the issue of the applicability of the Voting Rights Act. See Baker v. Cuomo, 58 F.3d 814 (2d Cir.1995).